 

 



Careview Communications, Inc. 8-K [crvw-8k_071318.htm]

Exhibit 10.53

 



TENTH AMENDMENT TO
NOTE AND WARRANT PURCHASE AGREEMENT

This TENTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT, dated as of July
13, 2018 (this “Amendment”), is made by and among CAREVIEW COMMUNICATIONS, INC.,
a Nevada corporation (the “Company”), the HealthCor Parties and the Investors
(each as defined below), as holders of a majority of the shares of Common Stock
issued or issuable (on an as converted basis) upon conversion of the Notes and
Warrants (collectively, the “Majority Investors”), and such of the Existing
Investors (as defined below) who are identified as investors on Annex I attached
hereto (the “Investors”).

WITNESSETH:

WHEREAS, the Company, HealthCor Partners Fund, L.P. (“HealthCor Partners”),
HealthCor Hybrid Offshore Master Fund, L.P. (“HealthCor Hybrid” and, together
with HealthCor Partners, the “HealthCor Parties”) and certain additional
investors that purchased additional Notes and additional Warrants on February
17, 2015 (the “2015 Investors”) and on February 23, 2018 (the “February 2018
Investors” and, together with the 2015 Investors and the HealthCor Parties, the
“Existing Investors”) are parties to that certain Note and Warrant Purchase
Agreement, dated as of April 21, 2011 (as amended from time to time, including
without limitation pursuant to that certain Note and Warrant Amendment Agreement
dated December 30, 2011, that certain Second Amendment to Note and Warrant
Purchase Agreement dated January 31, 2012, that certain Third Amendment to Note
and Warrant Purchase Agreement dated August 20, 2013, that certain Fourth
Amendment to Note and Warrant Purchase Agreement dated January 16, 2014, that
certain Fifth Amendment to Note and Warrant Purchase Agreement dated December
15, 2014, that certain Sixth Amendment to Note and Warrant Purchase Agreement
dated March 31, 2015, that certain Seventh Amendment to Note and Warrant
Purchase Agreement dated June 26, 2015, that certain Eighth Amendment to Note
and Warrant Purchase Agreement dated February 23, 2018 and that certain Ninth
Amendment to Note and Warrant Purchase Agreement dated July 10, 2018, the
“Purchase Agreement”);

WHEREAS, as contemplated by the Purchase Agreement, the Company issued and sold
(a) $20,000,000 initial principal amount of Notes (the “2011 Notes”) and
Warrants to purchase 11,782,859 shares of Common Stock (the “2011 Warrants”) to
the HealthCor Parties on April 21, 2011, (b) $5,000,000 initial principal amount
of Supplemental Closing Notes (the “2012 Notes”) to the HealthCor Parties on
January 31, 2012, (c) $5,000,000 initial principal amount of 2014 Supplemental
Closing Notes and 2014 Supplemental Warrants to purchase 4,000,000 shares of
Common Stock to the HealthCor Parties on January 16, 2014, (d) $6,000,000
initial principal amount of Fifth Amendment Supplemental Closing Notes and Fifth
Amendment Supplemental Warrants to purchase 3,692,308 shares of Common Stock to
HealthCor Partners and the 2015 Investors on February 17, 2015 and
(e) $2,050,000 initial principal amount of Eighth Amendment Supplemental Notes
and Eighth Amendment Supplemental Warrants to purchase 512,500 shares of Common
Stock to the February 2018 Investors on February 23, 2018;

WHEREAS, pursuant to Section 7.9 of the Purchase Agreement and subject to the
terms and conditions contained herein, the parties hereto desire to amend the
Purchase Agreement as set forth herein for the purposes of, among other things,
providing for an additional investment in the Company by the Investors;



 1 

 

 

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated herein
and in the Purchase Agreement, additional Notes in the initial aggregate
principal amount of $1,000,000, with a conversion price per share equal to $0.05
(subject to adjustment as described therein) (the “Tenth Amendment Supplemental
Closing Notes”) on the later of July 13, 2018 or the satisfaction of the closing
conditions outlined herein (the “Tenth Amendment Supplemental Closing Date”);
and

WHEREAS, the Company and the Investors are executing and delivering this
Amendment in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D, as promulgated by the Commission under the
Act.

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants contained herein and in the Purchase Agreement, which
represent integral components of the transactions contemplated hereby and
thereby and shall be fully enforceable by the parties hereto, and for other good
and valuable consideration, the receipt and sufficiency of which hereby
acknowledged, the Company, the Majority Investors and the Investors mutually
agree as follows:

1.                  Definitions. Capitalized terms used in this Amendment but
not defined in this Amendment shall have the meanings ascribed to them in the
Purchase Agreement.

2.                  Amendment to Purchase Agreement. Section 1.3 of the Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

“Sale of Additional Securities. After the Closing, the Company may sell to the
Investors, on the same terms and conditions as those contained in this Agreement
(as amended from time to time), up to $19,050,000 in additional Notes and
Warrants to purchase an additional 8,204,808 shares of Common Stock, and (a) any
such additional Notes shall be included within the definition of “Notes” under
this Agreement; (b) any such additional Warrants shall be included within the
definition of “Warrants” under this Agreement; (c) any such additional Notes and
additional Warrants shall be included within the definition of “Closing
Securities” under this Agreement; (d) any shares of Common Stock issuable upon
conversion of any such additional Notes shall be included within the definition
of “Note Shares” under this Agreement; (e) any shares of Common Stock issuable
upon the exercise of any such additional Warrants shall be included within the
definition of “Warrant Shares” under this Agreement; and (f) any amendment or
joinder to this Agreement, the Notes, the Warrants, the Security Agreement, the
IP Security Agreement, the Registration Rights Agreement, the PDL Subordination
Agreement, the PDL Credit Agreement or any other documents contemplated or
necessitated hereby in order to further consummate the sale of any such
additional Notes and/or additional Warrants shall be included within the
definition of “Transaction Documents” under this Agreement. Any such additional
Notes shall be substantially in the form of the senior secured convertible note
attached hereto as Exhibit A, with such updates to the “Issuance Date”,
“Maturity Date”, “First Five Year Note Period”, “Conversion Price” and other
terms as shall be mutually acceptable to the Company and the Investors. Any such
additional Warrants shall be substantially in the form of common stock warrant
attached hereto attached hereto as Exhibit B, with such updates to the
“Expiration Date”, “Warrant Price” and other terms as shall be mutually
acceptable to the Company and the Investors.”



 2 

 



3.                  Issuance of Tenth Amendment Supplemental Closing Notes.
Subject to the terms and conditions of this Amendment and the Purchase
Agreement, on the Tenth Amendment Supplemental Closing Date, each of the
Investors listed on Annex I shall severally, and not jointly, purchase from the
Company, and the Company shall sell and issue to each Investor, the Tenth
Amendment Supplemental Closing Notes in the respective amounts set forth
opposite each such Investor’s name on Annex I in exchange for a cash payment by
each such Investor of the amount set forth opposite such Investor’s name on
Annex I (the “Tenth Amendment Supplemental Purchase Price”). The Tenth Amendment
Supplemental Closing Notes shall be substantially in the form attached hereto as
Exhibit A-1. The closing of the purchase, sale and issuance of the Tenth
Amendment Supplemental Closing Notes (the “Tenth Amendment Supplemental
Closing”) shall take place on the Tenth Amendment Supplemental Closing Date at
the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo PC, One Financial
Center, Boston, MA 02111, or at such other location as the Company and the
Investors shall mutually agree. At the Tenth Amendment Supplemental Closing, the
Company shall have satisfied the closing conditions set forth in subsections
(c)-(h), (k) and (l) of Section 4.1 of the Purchase Agreement as of the Tenth
Amendment Supplemental Closing Date (for avoidance of doubt, reading references
to the “Closing Date” in such subsections to refer to the Tenth Amendment
Supplemental Closing Date) and shall deliver to the Investors the Tenth
Amendment Supplemental Closing Notes, each registered in such name or names as
the Investors may designate. On the Tenth Amendment Supplemental Closing Date,
the Investors shall deliver their respective portion of the Tenth Amendment
Supplemental Purchase Price to the Company, payable by wire transfer in same day
funds to an account specified by the Company in writing. The Tenth Amendment
Supplemental Closing Notes shall be secured as and to the same extent as the
other Notes issued pursuant to the Purchase Agreement, as described in the
Transaction Documents, including, without limitation, the Security Agreement and
IP Security Agreement.

4.                  Condition Precedent. The Tenth Amendment Supplemental
Closing shall be further conditioned upon the execution and delivery, as of the
Tenth Amendment Supplemental Closing, by the Company, CareView Texas and PDL of
the Third Amendment to Credit Agreement, in the form attached as Exhibit B
hereto.

5.                  Bringdown of Company’s Representations and Warranties. The
Company represents and warrants to the Investors that, except as set forth in a
disclosure letter delivered to the Investors as of the Tenth Amendment
Supplemental Closing Date, the statements contained in Article 2 and the first
sentence of Section 5.1(k) of the Purchase Agreement are true and correct as of
the Tenth Amendment Supplemental Closing Date as though made as of such date,
except to the extent such representations and warranties are specifically made
as of a particular date (in which case such representations and warranties are
true and correct as of such other specified date). For the avoidance of doubt,
as a result of the operation of this Section 5 and for purposes hereof, any
representation and warranty made in the Purchase Agreement “as of the Closing
Date” shall be deemed to be made as of the Tenth Amendment Supplemental Closing
Date, any reference in a representation and warranty to “the date hereof” shall
be deemed to refer to the date of this Amendment, any retroactive time period
set forth in a representation and warranty shall be deemed to be retroactive
from the date of this Amendment for such time period, and any reference to
“Closing Securities” shall be deemed to refer to the Tenth Amendment
Supplemental Closing Notes.



 3 

 



6.                  Bringdown of Investors’ Representations and Warranties. Each
Investor, severally and not jointly, represents and warrants to the Company that
the statements contained in Article 3 of the Purchase Agreement are true and
correct as of the Tenth Amendment Supplemental Closing Date as though made as of
the Tenth Amendment Supplemental Closing Date (for this purpose, reading any
reference to “Closing Securities” in such Article 3 to refer only to the Tenth
Amendment Supplemental Closing Notes).

7.                  Form D and Blue Sky. The Company agrees to file a Form D
with respect to the Tenth Amendment Supplemental Closing Notes as required under
Regulation D and to provide a copy thereof to the Investors promptly after such
filing. The Company shall take such action as is necessary in order to obtain an
exemption for or to qualify the Tenth Amendment Supplemental Closing Notes for
sale to the Investors at the Tenth Amendment Supplemental Closing pursuant to
this Amendment under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of any such exemption or
qualification so taken to the Investors on or prior to the Tenth Amendment
Supplemental Closing Date promptly upon the request of any Investor.

8.                  Acknowledgement and Undertaking by Company. The Company
agrees and acknowledges that the transactions described in this Amendment and
the issuance of the Tenth Amendment Supplemental Closing Notes and shares of
Common Stock upon exercise or conversion of the Tenth Amendment Supplemental
Closing Notes are intended to be exempt from Section 16(b) of the Exchange Act
to the maximum extent permitted by law including pursuant to Rule 16b-3 under
the Exchange Act and the Commission’s releases and interpretations, and will, or
will cause its successors and assigns to, from time to time as and when
requested by the Investors, execute and deliver, or cause to be executed and
delivered, to the extent it may lawfully do so, all such documents and
instruments and take, or cause to be taken, to the extent it may lawfully do so,
all such further actions as the Investors may reasonably deem necessary and
desirable to facilitate and effect any such exemption. 

9.                  No Further Amendments. Except as amended by this Amendment,
the Purchase Agreement shall remain in full force and effect in accordance with
its terms.



 4 

 



10.              Miscellaneous.

(a)               Ratification and Confirmation. The Company acknowledges,
agrees and confirms that: (x) the Purchase Agreement and each of the other
Transaction Documents, as amended and otherwise modified by the amendments and
other modifications specifically provided herein or contemplated hereby, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed; and (y) without limiting the generality of the foregoing
clause (x), (i) all obligations, liabilities and Indebtedness of the Company
under the Transaction Documents, as amended hereby, constitute “Obligations” (as
defined in the Security Agreement) secured by and entitled to the benefits of
the security set forth in the Security Agreement and the IP Security Agreement,
and the liens and security interests granted in favor of the Investors under the
terms of the Security Agreement and the IP Security Agreement are and remain
perfected, effective, enforceable and valid and such liens and security
interests are, in each case, a first priority lien and security interest (except
to the extent otherwise expressly permitted by the Transaction Documents) and
such liens and security interests are hereby in all respects ratified and
confirmed, and (ii) the shares of Common Stock issuable upon exercise or
conversion of the Tenth Supplemental Closing Notes shall constitute “Registrable
Securities” under the Registration Rights Agreement.

(b)               Expenses. The Company will pay and bear full responsibility
for the reasonable legal fees and other out-of-pocket costs and expenses of the
Investors attributable to the negotiation and consummation of the transactions
contemplated hereby.

(c)               Further Assurances. The Company shall duly execute and
deliver, or cause to be duly executed and delivered, at its own cost and
expense, such further instruments and documents and to take all such action, in
each case as may be necessary or proper in the reasonable judgment of the
Investors to carry out the provisions and purposes of this Amendment.

(d)               Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any party hereto,
the execution and delivery of this Amendment and the closing of the transactions
contemplated hereby.

(e)               Governing Law. All questions concerning the construction,
interpretation and validity of this Amendment shall be governed by and construed
and enforced in accordance with the domestic laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether in the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. In furtherance of the foregoing, the internal law of the State of
Delaware will control the interpretation and construction of this Amendment,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily or necessarily
apply.

(f)                Construction. The Company and the Investors acknowledge that
the Company and its independent counsel and the Investors and their independent
counsel have jointly reviewed and drafted this document, and agree that any rule
of construction and interpretation to the effect that drafting ambiguities are
to be resolved against the drafting party shall not be employed.



 5 

 



(g)               Counterparts; Facsimile and Electronic Signatures. This
Amendment may be executed in any number of counterparts, and each such
counterpart hereof shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. Counterpart signatures
to this Amendment delivered by facsimile or other electronic transmission shall
be acceptable and binding.

(h)               Headings. The section and paragraph headings contained in this
Amendment are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Amendment.

[Signature Pages Follow]



 6 

 



IN WITNESS WHEREOF, each of the undersigned has duly executed this Tenth
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.

 

  COMPANY:         CareView Communications, Inc., a Nevada corporation        
By: /s/ Steven G. Johnson     Name: Steven G. Johnson     Title: President

 

 

[Signature Page to Tenth Amendment to Note and Warrant Purchase Agreement]



 

 

 

 

  MAJORITY INVESTORS:         HealthCor Partners Fund, L.P.   By: HealthCor
Partners Management L.P., as Manager   By: HealthCor Partners Management, G.P.,
LLC, as General Partner         By: /s/ Jeffrey C. Lightcap   Name: Jeffrey C.
Lightcap   Title: Senior Managing Director   Address: HealthCor Partners    
1325 Avenue of Americas, 27th Floor     New York, NY 10019             HealthCor
Hybrid Offshore Master Fund, L.P.   By: HealthCor Hybrid Offshore G.P., LLC, as
General Partner         By: /s/ Joseph P. Healey   Name: Joseph P. Healey  
Title: Trustee   Address: HealthCor Partners     1325 Avenue of Americas, 27th
Floor     New York, NY 10019                

 

[Signature Page to Tenth Amendment to Note and Warrant Purchase Agreement]

 

 

 

 

MAJORITY INVESTORS

AND INVESTORS:

          /s/ Steven B. Epstein   Steven B. Epstein           /s/ Dr. James R.
Higgins   Dr. James R. Higgins           /s/ Steven G. Johnson   Steven G.
Johnson           /s/ Jeffrey C. Lightcap   Jeffrey C. Lightcap    

 

 

[Signature Page to Tenth Amendment to Note and Warrant Purchase Agreement]

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

CareView Communications, Inc., a Texas corporation         By: /s/ Steven G.
Johnson   Name: Steven G. Johnson   Title: President               CareView
Operations, LLC         By: /s/ Steven G. Johnson   Name: Steven G. Johnson  
Title: President  

 

 

 

[Signature Page to Tenth Amendment to Note and Warrant Purchase Agreement]

 

 



 

 

Annex I

 

Tenth Amendment Supplemental Closing Note Investors

 

Investor Tenth Amendment
Supplemental Closing Notes Tenth Amendment
Supplemental Warrants Tenth Amendment
Supplemental Purchase Price Steven B. Epstein $50,000 — $50,000 Dr. James R.
Higgins $200,000 — $200,000 Steven G. Johnson $500,000 — $500,000 Jeffrey C.
Lightcap $250,000 — $250,000 TOTAL $1,000,000 N/A $1,000,000

 

 



 

 

  

Exhibit A-1

 

Form of Tenth Amendment Supplemental Closing Notes

 

(attached)

 

 



 

 



 

Exhibit B

 

Form of Third Amendment to Credit Agreement

 

(attached)

 

 



 

 

 

 

 

 

